Name: 91/639/EEC: Commission Decision of 4 December 1991 on supplies of milk for infants and whole-milk powder to Romania
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  processed agricultural produce;  trade policy;  cooperation policy;  Europe
 Date Published: 1991-12-13

 Avis juridique important|31991D063991/639/EEC: Commission Decision of 4 December 1991 on supplies of milk for infants and whole-milk powder to Romania Official Journal L 343 , 13/12/1991 P. 0050 - 0050COMMISSION DECISION of 4 December 1991 on supplies of milk for infants and whole-milk powder to Romania (91/639/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3421/91 of 25 November 1991 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 as regards the supply of infant milk and whole-milk powder to Romania (1), and in particular Article 3 (1) thereof, Whereas Regulation (EEC) No 3421/91 issues an invitation to tender to fix the maximum amounts for supplies in accordance with Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (2); Whereas, in accordance with Article 3 (1) of Regulation (EEC) No 3421/91 and in view of the tenders received, the Commission is to fix a maximum for supply costs or is to decide not to take any action in response to tenders; whereas maximum prices should be fixed for the abovementioned supplies in the light of the tenders submitted and notified by the intervention agencies, HAS ADOPTED THIS DECISION: Article 1 The maximum amounts for tenders submitted by 12 noon on 28 November 1991 in response to the invitation to tender issued by Regulation (EEC) No 3421/91 shall be as follows: - lot A: ECU 2 225,60/tonne - lot B: ECU 2 377,00/tonne - lot C: ECU 3 465,00/tonne - lot D: ECU 2 450,46/tonne. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 324, 26. 11. 1991, p. 19. (2) OJ No L 67, 14. 3. 1991, p. 17.